Argued January 29, 1934.
In this appeal the sole question involved is the amount of damages sustained by plaintiff by the taking of a right of way through his farm lands for the laying of a pipe line of defendant company to transport oil and its products through and over the property. At the hearing before the Board of Viewers of Lehigh County, plaintiff received an award in the sum of $1,079.50. An *Page 418 
appeal was taken by plaintiff to the court of common pleas of that county, and the matter tried before a jury, which returned a verdict against defendant in the amount of $5,044, of which $4,390 represented depreciation in land value, and the balance, injury to crops and property. The latter sum is not contested, but the pipe line company has appealed on the question of the excessiveness of an award of $4,390 for depreciation in land value.
Plaintiff's property consists of approximately 215 acres of fertile farm land on which a variety of crops are grown. Appellant's pipe line runs practically through the center of these lands for a distance of 2,970 feet on a diagonal line. A large number of witnesses, who were qualified for the purpose, testified in behalf of plaintiff as to the depreciation in the value of the property after the laying of the pipe line. Their estimates varied from $2,700 to $20,000, the average being $6,670. There was, accordingly, ample evidence to sustain the jury's finding.
Although the verdict seems large, a majority of the court is of opinion it is not so grossly excessive as to shock our sense of justice or indicate a clear abuse of judicial discretion on the part of the court below; consequently it will not be disturbed: King v. Equitable Gas Co., 307 Pa. 287.
The order of the court below, refusing a new trial and entering judgment on the verdict, is affirmed.